 

 

SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT is made effective as of the 20th day of September, 2016


AMONG:

 

              MAGICSTEM GROUP CORP., a Nevada corporation

             (“Pubco”)

 

AND:

 


               INFO-NICE LIMITED, a Hong Kong corporation

              (“Priveco”)


AND:

 

               FONG SZE HUNG, THE SOLE SHAREHOLDER OF PRIVECO

(the “Selling Shareholder”)

 

WHEREAS:

 

A.        The Selling Shareholder is the registered and beneficial owner of all
100 issued and outstanding ordinary shares in the capital of Priveco;

 

B.        Pubco has agreed to issue 5,664,200 common shares in the capital of
Pubco as of the Closing Date (as defined herein in Section 1) to the Selling
Shareholder and/or his nominee as consideration for the purchase by Pubco of all
of the issued and outstanding common shares of Priveco held by the Selling
Shareholder; and

 

C.        Upon the terms and subject to the conditions set forth in this
Agreement, the Selling Shareholder has agreed to sell all of the issued and
outstanding common shares of Priveco held by the Selling Shareholder to Pubco in
exchange for common shares of Pubco.

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1.         DEFINITIONS

 

1.1       Definitions.    The  following  terms have the  following  meanings, 
unless the  context  indicates otherwise:

 

(a)        “Agreement” shall mean this Agreement, and all the exhibits,
schedules and other documents attached to or referred to in this Agreement, and
all amendments and supplements, if any, to this Agreement;

 

 

 

 

(b)        “Closing” shall mean the completion of the Transaction, in accordance
with Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

(c)        “Closing Date” shall mean September 30, 2016, or any date otherwise
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6 following the satisfaction or waiver by Pubco and Priveco of the
conditions precedent set  out  in Sections 5.1 and 5.2 respectively;

 

(d)        “Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Closing pursuant to this Agreement;

 

(e)        “Exchange Act” shall mean the United States Securities Exchange Act
of 1934, as amended;

 

(f)        “GAAP” shall mean United States generally accepted accounting
principles applied in a manner consistent with prior periods;

 

(g)        “Liabilities” shall include any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted
choate or inchoate, liquidated or unliquidated, secured or unsecured;

 

(h)        “Priveco Shares” shall mean the 100 ordinary shares of Priveco held
by the Selling Shareholder, being all of the issued and outstanding common
shares of Priveco beneficially held, either directly or indirectly, by the
Selling Shareholder;

 

(i)        “Pubco Securities” shall mean the Pubco Shares;

 

(j)        “Pubco Shares” shall mean the 5,664,200 fully paid and non-assessable
common shares of Pubco, to be issued to the Selling Shareholder (or its nominee)
by Pubco on the Closing Date;

 

(k)        “SEC” shall mean the Securities and Exchange Commission;

 

(l)        “Securities Act” shall mean the United States Securities Act of 1933,
as amended;

 

(m)       “Taxes” shall include international, federal, state, provincial and
local  income  taxes, capital gains tax, value-added taxes, franchise, personal
property and real property taxes, levies, assessments, tariffs, duties
(including any customs duty), business license or other fees, sales, use and any
other taxes relating to the assets of the designated party or the business of
the designated party for all periods up to and including the Closing Date,
together with any related charge or amount, including interest, fines, penalties
and additions to tax, if any, arising out of tax assessments; and

 

(n)        “Transaction” shall mean the purchase of the Priveco Shares by Pubco
from the Selling Shareholder in consideration for the issuance of the Pubco
Securities.

 

 -2-

 

 

1.2       Schedules.  The following schedules are attached to and form part of
this Agreement:

 

Schedule 1

 

–

 

    Selling Shareholder

 

Schedule 2

 

–

 

Certificate of Non-U.S. Shareholder

 

Schedule 3

 

–

 

Directors and Officers of Priveco

 

Schedule 4

 

–

 

Priveco Financial Statements

 

Schedule 5

 

–

 

Directors and Officers of Pubco

 

Schedule 6

 

–

 

Priveco Leases, Subleases, Claims, Capital Expenditures, Taxes and Other
Property Interests



Schedule 7

 

–

 

Priveco Intellectual Property

 

1.3       Currency.  All references to currency referred to in this Agreement
are in United States Dollars (US$), unless expressly stated otherwise.

 

2.         THE OFFER, PURCHASE AND SALE OF SHARES

 

2.1       Offer, Purchase and Sale of Shares. Subject to the terms and
conditions of this Agreement, the Selling Shareholder hereby covenant and agree
to sell, assign and transfer to Pubco, and Pubco hereby covenants and agrees to
purchase from the Selling Shareholder all of the Priveco Shares held by the
Selling Shareholder.

 

2.2       Consideration. As consideration for the sale of the Priveco Shares by
the Selling Shareholder to Pubco, Pubco shall allot and issue the Pubco
Securities to the Selling Shareholder or  their nominees in the amount set out
opposite the Selling Shareholder’s name in Schedule 1. The Selling Shareholder
acknowledges and agrees that the Pubco Securities are being issued pursuant to
an exemption from the prospectus and registration requirements of the Securities
Act. As required by applicable securities law, the Selling Shareholder agree to
abide by all applicable resale restrictions and hold periods imposed by all
applicable securities legislation. All certificates representing the Pubco
Securities issued on Closing will be endorsed with the following legend pursuant
to the Securities Act in order to reflect the fact that  the  Pubco Securities
will be issued to the Selling Shareholder pursuant to an exemption from the
registration requirements of the Securities Act:

 

“THE SECURITIES REPRESENTED HEREBY HAVE  BEEN  OFFERED  IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES  (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS  OF  THE  1933  ACT
 AND  IN  EACH  CASE  ONLY  IN

 

 -3-

 



 

ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

 

2.3       Share Exchange Procedure. The Selling Shareholder may exchange his,
her or its certificate representing  the  Priveco  Shares  by  delivering  such
 certificate  to  Pubco  duly  executed  and endorsed in blank (or accompanied
by duly executed stock powers duly endorsed in blank), in each case in proper
form for transfer, with signatures guaranteed, and, if applicable, with all
stock transfer and  any  other  required  documentary  stamps  affixed  thereto
 and  with  appropriate instructions to allow the transfer agent to issue
certificates for the Pubco Securities to the holder thereof or their nominee,
together with a Certificate of Non-U.S. Shareholder (the “Certificate”) properly
 completed  and  signed  by such Selling Shareholder and,  if  applicable,  such
 Selling Shareholder’s nominee, a copy of which is set out in Schedule 2.

 

2.4       Fractional  Shares/Warrants.     Notwithstanding any other provision
of this Agreement, no certificate for fractional shares or warrants of the Pubco
Securities will be issued in the Transaction. In lieu of any such fractional
shares or warrants the Selling Shareholder would otherwise be entitled to
receive upon surrender of certificates representing the Priveco Shares for
exchange pursuant to this Agreement, the Selling Shareholder will be entitled
 to  have  such fraction rounded up to the nearest whole number of Pubco Shares
and will receive from Pubco a stock certificate and warrant certificate
representing same.

 

2.5       Closing Date. The Closing will take place, subject to the terms and
conditions of this Agreement, on the Closing Date.

 

2.6       Restricted Securities. The Selling Shareholder acknowledge that the
Pubco Securities issued pursuant to the terms and conditions set forth in this
Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
only in accordance with all applicable securities laws.

 

3.         REPRESENTATIONS AND WARRANTIES OF PRIVECO

 

Priveco and the Selling Shareholder, jointly and severally, represent and
warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:

 

3.1       Organization and Good Standing. Priveco is a corporation duly
organized, validly existing and in good standing under the laws of Hong Kong and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Priveco is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
Priveco owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Priveco taken as a whole.

 

3.2       Authority. Priveco has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Priveco Documents”) to be signed by Priveco and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Priveco Documents
by Priveco and the consummation of the transactions contemplated hereby have
been duly authorized by Priveco’s board of directors. No other corporate or
shareholder proceedings on the part of Priveco is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Priveco Documents when executed and delivered by Priveco
as contemplated by this Agreement will be, duly executed and delivered by
Priveco and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as  contemplated hereby will  be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:

 

 -4-

 



 

(a)        as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally;

 

(b)        as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies; and

 

(c)        as limited by public policy.

 

3.3       Capitalization of Priveco.    The entire authorized capital stock and
other equity securities of Priveco consists of 100 ordinary shares (the “Priveco
Common Stock”). As of the date of this Agreement, there are 100 ordinary shares
of Priveco Common Stock issued and outstanding, consisting of the Priveco
Shares.  All of the issued and outstanding shares of Priveco Common Stock have
been duly authorized, are validly issued, were not issued in violation of any
pre- emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with the laws of Hong
Kong. There are no outstanding options, warrants, subscriptions, conversion
rights, or other rights, agreements, or commitments obligating Priveco to issue
any additional common shares of Priveco Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Priveco any common shares of Priveco Common Stock. There are no
agreements purporting to restrict the transfer of the Priveco Common Stock, no
voting agreements, shareholders’ agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Priveco Common Stock.

 

3.4       Title and Authority of Selling Shareholder. The Selling Shareholder is
and will be as of the Closing, the registered and beneficial owner of and will
have good and marketable title to all of the Priveco Common Stock held by it and
will hold such free and clear of all liens, charges and encumbrances whatsoever;
and such Priveco Common Stock held by such Selling Shareholder has been duly and
validly issued and are outstanding as fully paid and non-assessable common
shares in the capital of Priveco. Each of the Selling Shareholder has due and
sufficient right and authority to enter into this Agreement on the terms and
conditions herein set forth and to transfer the registered, legal and beneficial
title and ownership of the Priveco Common Stock held by it.

 

3.5       Shareholders of Priveco Common Stock. Schedule 1 contains a true and
complete list of the holders of all issued and outstanding shares of the Priveco
Common Stock  including  each holder’s name, address and number of Priveco
Shares held.

 

3.6       Directors and Officers of Priveco. The duly elected or appointed
directors and the duly appointed officers of Priveco are as set out in Schedule
3.

 

3.7       Corporate Records of Priveco.  The corporate records of Priveco, as
required to be maintained by it pursuant to all applicable laws, are accurate,
complete and current in all material respects, and the minute book of Priveco
is, in all material respects, correct and contains all records required by all
applicable laws, as applicable, in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Priveco.

 

 -5-

 



 

3.8       Non-Contravention. Neither the execution, delivery and performance of
this Agreement, nor the consummation of the Transaction, will:

 

(a)        conflict with, result in a violation of, cause a default under (with
or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Priveco under any term, condition or provision of any
loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or
other agreement, instrument, permit, license, judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Priveco or, or any of their
respective material property or assets;

 

(b)        violate any provision of the constating documents of Priveco, or any
applicable laws; or

 

(c)        violate any order, writ, injunction, decree, statute, rule, or
regulation of any court or governmental or regulatory authority applicable to
Priveco, or any of their respective material property or assets.

 

3.9       Actions and Proceedings. To the best knowledge of Priveco, there is no
basis for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Priveco, or which
involves any of the business, or the properties or assets of Priveco that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects, or conditions of Priveco (a
“Priveco Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Priveco Material Adverse Effect.

 

3.10     Compliance.

 

(a)        To the best knowledge of Priveco, Priveco is in compliance with, is
not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Priveco;

 

(b)        To the best knowledge of Priveco, Priveco is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would constitute a Priveco Material Adverse Effect;

 

(c)        Priveco has duly filed all reports and returns required to be filed
by it with governmental authorities in Hong Kong and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement. All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Priveco, threatened, and none of them will  be adversely
affected by the consummation of the Transaction; and

 

 -6-

 

 

(d)        Priveco has operated in material compliance with all laws, rules,
statutes, ordinances, orders and regulations applicable to its business. Priveco
has not received any notice of any violation thereof, nor is Priveco aware of
any valid basis therefore.

 

3.11     Filings, Consents and Approvals. No filing or registration with, no
notice to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Priveco or any of its subsidiaries of the Transaction
contemplated by this Agreement or to enable Pubco to continue to conduct
Priveco’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.

 

3.12     Financial Representations. Schedule 4 hereto contains true, correct,
and complete copies of the unaudited balance sheet for Priveco for the nine
month period ended and dated as of July 31, 2016 (the “Priveco Accounting
Date”), and the audited balance sheet for Priveco for the fiscal year ended
October 31, 2015 together with related statements of income, cash flows, and
changes in shareholder’s equity for such interim period and fiscal years then
ended (collectively, the “Priveco Financial Statements”).  The Priveco Financial
Statements:

 

(a)        are in accordance with the books and records of Priveco;

 

(b)        present fairly the financial condition of Priveco as of the
respective dates indicated and the results of operations for such periods; and

 

(c)        have been prepared in accordance with GAAP by a PCAOB registered
audit firm.   Priveco  has  not  received  any  advice  or  notification  from
 its  independent  certified  public

 

accountants that Priveco has used any improper accounting practice that would
have the effect of

 

not reflecting  or incorrectly reflecting in the  Priveco Financial  Statements
or  the books and records of Priveco, any properties, assets, Liabilities,
revenues, or expenses. The books, records, and accounts of Priveco accurately
and fairly reflect, in reasonable detail, the assets, and Liabilities of
Priveco. Priveco has not engaged in any transaction, maintained any bank
account, or used any funds of Priveco, except for transactions, bank accounts,
and funds which have been and are reflected in the normally maintained books and
records of Priveco.

 

3.13     Absence of Undisclosed Liabilities. Priveco has no material Liabilities
or obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise that exceed $5,000, which:

 

(a)        are not set forth in the Priveco Financial Statements or have not
heretofore been paid or discharged;

 

(b)        did not arise in the regular and ordinary course of business under
any agreement, contract, commitment, lease or plan specifically disclosed in
writing to Pubco; or

 

(c)        have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the last Priveco Financial
Statements

 

 -7-

 



 

3.14     Tax Matters.

 

(a)        As of the date hereof:

 

(i)        Priveco has timely filed all tax returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to Priveco or its subsidiaries, and

 

(ii)       all such returns are true and correct in all material respects;

 

(b)        Priveco has paid all Taxes that have become or are due with respect
to any period ended on or prior to the date hereof, and has established an
adequate reserve therefore on its balance sheets for those Taxes not yet due and
payable, except for any Taxes the non- payment of which will not have a Priveco
Material Adverse Effect;

 

(c)        Priveco is not presently under or has received notice of, any
contemplated investigation or audit by regulatory or governmental agency of body
or any foreign or state taxing authority concerning any fiscal year or period
ended prior to the date hereof;

 

(d)        all Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

 

(e)        to the best knowledge of Priveco, the Priveco Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Priveco or its subsidiaries for the accounting period ended on the
Priveco Accounting Date or for any prior period in respect of any transaction,
event or omission occurring, or any profit earned, on or prior to the Priveco
Accounting Date or for any profit earned by Priveco on or prior to the Priveco
Accounting Date or for which Priveco is accountable up to such date and all
contingent Liabilities for Taxes have been provided for or disclosed in the
Priveco Financial Statements.

 

3.15     Absence of Changes.  Since the Priveco Accounting Date, Priveco  has
not:

 

(a)        incurred any Liabilities, other than Liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any Liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any Liabilities of which the failure to pay or discharge has
caused or will cause any material damage or risk of material loss to it or any
of its assets or properties;

 

(b)        sold, encumbered, assigned or transferred any material fixed assets
or properties except for ordinary course business transactions consistent with
past practice;

 

(c)        created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Priveco or its subsidiaries to any mortgage, lien, pledge,
security interest, conditional sales contract or other encumbrance of any nature
whatsoever;

 

 -8-

 

 

(d)        made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value, other than in the
ordinary course of business;

 

(e)        declared, set aside or paid any dividend or made or agreed to make
any other distribution or payment in respect of its capital shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
its capital shares or equity securities;

 

(f)        suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g)        suffered any material adverse change in its business, operations,
assets, properties, prospects or condition (financial or otherwise);

 

(h)        received notice or had knowledge of any actual or threatened labour
trouble, termination, resignation, strike or other occurrence, event or
condition of any similar character which has had or might have an adverse effect
on its business, operations, assets, properties or prospects;

 

(i)        made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $5,000;

 

(j)        other than in the ordinary course of business, increased the salaries
or other compensation of, or made any advance (excluding advances for ordinary
and necessary business expenses) or loan to, any of its employees or directors
or made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k)        entered into any transaction other than in the ordinary course of
business consistent with past practice; or

 

(l)        agreed, whether in writing or orally, to do any of the foregoing.

 

3.16     Absence of Certain Changes or Events.  Since the Priveco Accounting
Date, there has not been:

 

(a)        a Priveco Material Adverse Effect; or

 

(b)        any material change by Priveco in its accounting methods, principles
or practices.

 

3.17     Subsidiaries. Priveco does not have any subsidiaries or agreements of
any nature to acquire any subsidiary or to acquire or lease any other business
operations.

 

3.18     Personal Property. Priveco possesses, and has good and marketable title
of all property necessary for the continued operation of the business of Priveco
as presently conducted and as represented to Pubco. All such property is used in
the business of Priveco. All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Priveco is owned by Priveco free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims, except as disclosed
in Schedule 6.

 

 -9-

 



 

3.19     Intellectual Property

 

(a)        Intellectual Property Assets. Priveco own or hold an interest in all
intellectual property assets necessary for the operation of the business of
Priveco as it is currently conducted (collectively, the “Intellectual Property
Assets”), including:

 

(i)        all functional business names,  trading  names,  registered  and
 unregistered trademarks, service marks, and applications (collectively, the
“Marks”);

 

(ii)       all patents, patent applications, and inventions, methods, processes
and discoveries that may be patentable (collectively, the “Patents”);

 

(iii)      all copyrights in both published works and unpublished works
(collectively, the “Copyrights”); and

 

(iv)       all know-how, trade secrets, confidential information, customer
lists, software, technical information, data, process technology, plans,
drawings, and blue prints owned, used, or licensed by Priveco as licensee or
licensor (collectively, the “Trade Secrets”).

 

(b)        Agreements. Schedule 7 contains a complete and accurate list and
summary description, including any  royalties  paid  or  received  by  Priveco,
 of all  contracts  and  agreements relating  to  the  Intellectual  Property
 Assets  to  which  Priveco  is  a  party  or  by  which Priveco is bound,
except for any license implied by the sale of a product and perpetual, paid-up
licenses  for commonly available software programs with a value of less than

 

$500 under which Priveco is the licensee.  To the best knowledge of Priveco,
there are no

 

outstanding or threatened disputes or disagreements with respect to any such
agreement.

 

(c)        Intellectual Property and Know-How Necessary for the Business. Except
as set forth in Schedule 7, Priveco is the owner of all right, title, and
interest in and to each of the Intellectual Property Assets, free and clear of
all liens, security interests, charges, encumbrances, and other adverse claims,
and has the right to use without payment to a third party of all the
Intellectual Property Assets. Except as set forth in Schedule 7, all former and
current employees and contractors of Priveco have executed written contracts,
agreements or other undertakings with Priveco that assign all rights to any
inventions, improvements, discoveries, or information relating to the business
of Priveco. No employee, director, officer or shareholder of Priveco owns
directly or indirectly in whole or ion part, any Intellectual Property Asset
which Priveco is presently using or which is necessary for the conduct of its
business.  To the best knowledge of Priveco, no employee or contractor of
Priveco  has entered into any contract or agreement that restricts or limits in
any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Priveco.

 

(d)        Patents. Except as set out in Schedule 7, Priveco does not hold ay
right, title or interest in and to any Patent and Priveco has not filed any
patent application with any third party. To the best knowledge of Priveco, none
of the products manufactured and sold, nor any process or know-how used, by
Priveco infringes or is alleged to infringe any patent or other proprietary
night of any other person or entity.

 

 -10-

 



 

(e)        Trademarks. Except as set out in Schedule 7, Priveco does not hold
any right, title or interest in and to any Mark and Priveco has not registered
or filed any application to register any Mark with any third party. To the best
knowledge of Priveco, none of the Marks, if any, used by Priveco infringes or is
alleged to infringe any trade name, trademark, or service mark of any third
party.

 

(f)        Copyrights. Schedule 7 contains a complete and accurate list and
summary description of all Copyrights. Priveco is the owner of all right, title,
and interest in and to each of the Copyrights, free and clear of all liens,
security interests, charges, encumbrances, and other adverse claims. If
applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. To the best knowledge of Priveco, no Copyright is infringed or has
been challenged or threatened in any way and none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.

 

(g)        Trade  Secrets.    Priveco has taken all reasonable precautions to
protect the secrecy, confidentiality, and value of its Trade Secrets. Priveco
has good title and an absolute right to use the Trade Secrets. The Trade Secrets
are not part of the public knowledge or literature, and to the best knowledge of
Priveco, have not been used, divulged, or appropriated either for the benefit of
any person or entity or to the detriment of Priveco. No Trade Secret is subject
to any adverse claim or has been challenged or threatened in any way.

 

3.20     Employees and Consultants. All employees and consultants (if
applicable) of Priveco have been paid all salaries, wages, income and any other
sum due and owing to them by Priveco, as at the end of the most recent completed
pay period. Priveco is not aware of any labor conflict with any employees that
might reasonably be expected to have a Priveco Material Adverse Effect. To the
best knowledge of Priveco, no employee of Priveco is in violation of any term of
any employment contract, non-disclosure agreement, non-competition agreement or
any other contract or agreement relating to the relationship of such employee
with Priveco or any other nature of the business conducted or to be conducted by
Priveco.

 

3.21     Real Property. Priveco does not own any real property. Each of the
leases, subleases, claims or other real property interests (collectively, the
“Leases”) to which Priveco is a party or is bound, as set out in Schedule 6, is
legal, valid, binding, enforceable and in full force and effect in all material
respects. All rental and other payments required to be paid by Priveco pursuant
to any such Leases have been duly paid and no event has occurred which, upon the
passing of time, the giving of notice, or both, would constitute a breach or
default by any party under any of the Leases. The Leases will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing Date. Priveco has not assigned, transferred,
conveyed, mortgaged, deeded in trust, or encumbered any interest in the Leases
or the leasehold property pursuant thereto.

 

3.22     Material Contracts and Transactions. Priveco does not have any material
contract, agreement, license, permit, arrangement, commitment, instrument or
contract to which Priveco is a party that is material to its business or
operations.

 

 -11-

 



 

3.23     Certain Transactions. Priveco is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

 

3.24     No Brokers. Priveco has not incurred any independent obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.

 

3.25     Completeness of Disclosure. No representation or warranty by Priveco in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

Notwithstanding section 10.1 hereof, the representations and warranties
contained in this section shall survive Closing indefinitely.

 

4.         REPRESENTATIONS AND WARRANTIES OF PUBCO

 

Pubco represents and warrants to Priveco and the Selling Shareholder and
acknowledges that Priveco and the Selling Shareholder are relying upon such
representations and warranties in connection with  the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholder, as follows:

 

4.1       Organization and Good Standing. Pubco is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

 

4.2       Authority. Pubco has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Pubco Documents”) to be signed by Pubco and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Pubco Documents
by Pubco and the consummation by Pubco of the transactions contemplated hereby
have been duly authorized by its board of directors and no other corporate or
shareholder proceedings on the part of Pubco is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Pubco Documents when executed and delivered by Pubco as
contemplated by this Agreement will be, duly executed and delivered by Pubco and
this Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

 

(a)        as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally;

 

(b)        as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies; and

 

(c)        as limited by public policy.

 

 -12-

 



 

4.3       Capitalization of Pubco. The entire authorized capital stock and other
equity securities of Pubco consists of 75,000,000 shares of common stock with a
par value of $0.001 (the “Pubco Common Stock”). As of the date of this
Agreement, there are 10,206,000 shares of Pubco Common Stock issued and
outstanding. All of the issued and outstanding shares of Pubco Common Stock have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. Except as contemplated by this Agreement,
there are no outstanding options, warrants, subscriptions, phantom shares,
conversion rights, or other rights, agreements, or commitments obligating Pubco
to issue any additional shares of Pubco Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Pubco any shares of Pubco Common Stock as of the date of this
Agreement. There are no agreements purporting to restrict the transfer of the
Pubco Common Stock, no voting agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Pubco Common Stock.

 

4.4       Directors and Officers of Pubco. The duly elected or appointed
directors and the duly appointed officers of Pubco are as listed on Schedule 5.

 

4.5       Corporate Records of Pubco. The corporate records of Pubco, as
required to be maintained by it pursuant to the laws of the State of Nevada, are
accurate, complete and current in all material respects, and the  minute book of
Pubco is, in all material  respects, correct and contains all material records
required by the law of the State of Nevada in regards to all proceedings,
consents, actions and meetings of the shareholders and the board of directors of
Pubco.

 

4.6       Non-Contravention. Neither the execution, delivery and performance of
this Agreement, nor the consummation of the Transaction, will:

 

(a)        conflict with, result in a violation of, cause a default under (with
or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Pubco under any term, condition or provision of any loan
or credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Pubco or any of its material
property or assets;

 

(b)        violate any provision of the applicable incorporation or charter
documents of Pubco; or

 

(c)        violate any order, writ, injunction, decree, statute, rule, or
regulation of any court or governmental or regulatory authority applicable to
Pubco or any of its material property or assets.

 

4.7       Validity of Pubco Common Stock Issuable upon the Transaction.  The
Pubco Shares to be issued to the Selling Shareholder upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non- assessable.

 

4.8       Actions and Proceedings. To the best knowledge of Pubco, there is no
claim, charge, arbitration, grievance, action, suit, investigation or proceeding
by or before any court, arbiter, administrative agency  or  other  governmental
 authority  now  pending  or,  to  the  best  knowledge  of  Pubco, threatened
against Pubco which involves any of the business, or the properties or assets of
Pubco that, if adversely resolved or determined, would have a material adverse
effect on the business, operations, assets,  properties, prospects  or
conditions  of  Pubco  taken as a whole (a  “Pubco Material Adverse Effect”).
There is no reasonable basis for any claim or action that, based upon the
likelihood of its being asserted and its success if asserted, would have such a
Pubco Material Adverse Effect.

 

 -13-

 



 

4.9       Compliance.

 

(a)        To the  best knowledge  of  Pubco, Pubco is in compliance with, is 
not  in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Pubco;

 

(b)        To the best knowledge of Pubco, Pubco is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Pubco Material Adverse Effect;

 

(c)        Pubco has duly filed all reports and returns required to be filed by
it with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 

(d)        Pubco has operated in material compliance  with all laws,  rules,
statutes,  ordinances, orders and regulations applicable to its business. Pubco
has not received any notice of any violation thereof, nor is Pubco aware of any
valid basis therefore.

 

4.10     Filings, Consents and Approvals. No filing or registration with, no
notice to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Pubco of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

 

4.11     SEC Filings. Pubco has furnished or made available to Priveco and the
Selling Shareholder a true and complete copy of each report, schedule,
registration statement and proxy statement filed by Pubco with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “Pubco SEC Documents”). As of their respective dates, the Pubco SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Pubco SEC Documents.

 

4.12     Financial  Representations.    Included with the Pubco SEC Documents
are true, correct, and complete copy of the audited balance sheet for Pubco
dated as of October 31, 2015 and an unaudited balance sheet for Pubco dated as
of July 31, 2016 (the “Pubco Accounting Date”), together with related statements
of income, cash flows, and changes in shareholder’s equity for the fiscal year
and interim period then ended (collectively, the “Pubco Financial Statements”).
The Pubco Financial Statements:

 

 -14-

 

 

(a)        are in accordance with the books and records of Pubco;

 

(b)        present fairly the financial condition of Pubco as of the respective
dates indicated and the results of operations for such periods; and

 

(c)        have been prepared in accordance with GAAP.

 

Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting  or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Pubco. Pubco has not engaged in any transaction, maintained any bank account,
or used any funds of Pubco, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Pubco.

 

4.13     Absence of Undisclosed Liabilities.  Pubco has no material Liabilities
or obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 

(a)        are not set forth in the Pubco Financial Statements or have not
heretofore been paid or discharged;

 

(b)        did not arise in the regular and ordinary course of business under
any agreement, contract, commitment, lease or plan specifically disclosed in
writing to Priveco; or

 

(c)        have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the last Pubco Financial
Statements.

 

4.14     Tax Matters.

 

(a)        As of the date hereof:

 

(i)        Pubco has timely filed all tax returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to them, and

 

(ii)       all such returns are true and correct in all material respects;

 

(b)        Pubco has paid all Taxes that have become or are due with respect to
any period ended on or prior to the date hereof;

 

(c)        Pubco is not presently under and has not received notice of, any
contemplated investigation or audit by the Canada Revenue Agency or the Internal
Revenue Service or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;

 

(d)        All Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

 

 -15-

 

 

(e)        To the best knowledge of Pubco, the Pubco Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Pubco for the accounting period ended on the Pubco Accounting Date
or for any prior period in respect of any transaction, event or omission
occurring, or any profit earned, on or prior to the Pubco Accounting Date or for
any profit earned by Pubco on or prior to the Pubco Accounting Date or for which
Pubco is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Pubco Financial Statements.

 

4.15     Absence of Changes.  Since the Pubco Accounting Date, except as
disclosed in the Public SEC Documents and except as contemplated in this
Agreement, Pubco has not:

 

(a)        incurred any Liabilities, other than Liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any Liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any Liabilities of which the failure to pay or discharge has
caused or will cause any material damage or risk of material loss to it or any
of its assets or properties;

 

(b)        sold, encumbered, assigned or transferred any material fixed assets
or properties;

 

(c)        created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Pubco to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 

(d)        made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value, other than in the
ordinary course of business;

 

(e)        declared, set aside or paid any dividend or made or agreed to make
any other distribution or payment in respect of its capital shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
its capital shares or equity securities;

 

(f)        suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g)        suffered any material adverse change in its business, operations,
assets, properties, prospects or condition (financial or otherwise);

 

(h)        received notice or had knowledge of any actual or threatened labor
trouble, termination, resignation, strike or other occurrence, event or
condition of any similar character which has had or might have an adverse effect
on its business, operations, assets, properties or prospects;

 

(i)        made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $5,000;

 

(j)        other than in the ordinary course of business, increased the salaries
or other compensation of,  or  made  any  advance  (excluding  advances  for
 ordinary  and  necessary  business expenses) or loan to, any of its employees
or directors or made any increase in, or any addition to, other benefits to
which any of its employees or directors may be entitled;

 

 -16-

 



 

(k)        entered into any transaction other than in the ordinary course of
business consistent with past practice; or

 

(l)        agreed, whether in writing or orally, to do any of the foregoing.

 

4.16     Absence of Certain Changes or Events. Since the Pubco Accounting Date,
except as and to the extent disclosed in the Pubco SEC Documents, there has not
been:

 

(a)        a Pubco Material Adverse Effect; or

 

(b)        any material change by Pubco in its accounting methods, principles or
practices.

 

4.17     Subsidiaries. Pubco does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations, except as disclosed in the Pubco SEC Documents.

 

4.18     Personal  Property.    There are no material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Pubco, except as disclosed in the Pubco SEC Documents.

 

4.19     Employees  and  Consultants.    Pubco does not  have any employees  or
consultants,  except as disclosed in the Pubco SEC Documents.

 

4.20     Material Contracts and Transactions. Other than as expressly
contemplated by this Agreement, there are no material contracts, agreements,
licenses, permits, arrangements, commitments, instruments, understandings or
contracts, whether written or oral, express or implied, contingent, fixed or
otherwise, to which Pubco is a party except as disclosed in writing to Priveco
or as disclosed in the Pubco SEC Documents.

 

4.21     No Brokers. Pubco has not incurred any obligation or liability to any
party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Transaction contemplated by this Agreement.

 

4.22     Completeness of Disclosure. No representation or warranty by Pubco in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

5.         CLOSING CONDITIONS

 

5.1       Conditions  Precedent  to  Closing  by  Pubco.    The obligation of
Pubco to consummate the Transaction is subject to the satisfaction or written
waiver of the conditions set forth below by a date mutually agreed upon by the
parties hereto in writing and in accordance with Section 10.6. The Closing of
the Transaction contemplated by this Agreement will be deemed to mean a waiver
of all conditions to Closing. These conditions precedent are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.

 

 -17-

 

 

(a)        Representations and Warranties. The representations and warranties of
Priveco and the Selling Shareholder set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Priveco will have delivered to Pubco a
certificate dated as of the Closing Date, to the effect that the representations
and warranties made by Priveco in this Agreement are true and correct.

 

(b)        Performance.     All of the covenants and obligations that Priveco
and the Selling Shareholder are required to perform or to comply with pursuant
to this Agreement at or prior to the Closing must have been performed and
complied with in all material respects.

 

(c)        Transaction Documents. This Agreement, the Priveco Documents, the
Priveco Financial Statements and all other documents necessary or reasonably
required to consummate the Transaction, all in form and substance reasonably
satisfactory to Pubco, will have been executed and delivered to Pubco.

 

(d)        Third Party Consents. Pubco will have received duly executed copies
of all third party consents and approvals contemplated by this Agreement, in
form and substance reasonably satisfactory to Pubco.

 

(e)        Employment  Agreements.    Priveco will not have any agreements or
arrangements regarding the employment of employees of Priveco, which would
constitute employees reasonably necessary to operate the business of Priveco
substantially as presently operated.

 

(f)        No Material Adverse Change.   No Priveco Material Adverse Effect will
have occurred since the date of this Agreement.

 

(g)        No Action.  No suit, action, or proceeding will be pending or
threatened which would:

 

(i)        prevent  the  consummation  of  any  of  the  transactions
 contemplated  by  this Agreement; or

 

(ii)       cause the Transaction to be rescinded following consummation.

 

(h)        Outstanding Shares. Priveco will have no more than 100 shares of
Priveco Common Stock issued and outstanding on the Closing Date.

 

(i)        Delivery  of  Financial  Statements.  Priveco  will  have  delivered
 to  Pubco  the  Priveco Financial Statements, which financial statements will
include audited financial statements, prepared in accordance with GAAP and
audited by an independent auditor registered with the Public Company Accounting
Oversight Board in the United States.

 

(j)        Due  Diligence  Review  of  Financial  Statements.    Pubco and its
accountants  will  be reasonably  satisfied  with  their  due  diligence
 investigation  and  review  of  the  Priveco Financial Statements.

 

(k)        Due Diligence Generally. Pubco and its solicitors will be reasonably
satisfied with their due diligence investigation of Priveco that is reasonable
and customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

 

 -18-

 

 

(i)        materials, documents and information in the possession and control of
Priveco and the Selling Shareholder which are reasonably germane to the
Transaction;

 

(ii)       a physical inspection of the assets of Priveco by Pubco or its
representatives; and

 

(iii)      title to the material assets of Priveco.

 

(l)        Compliance with Securities Laws. Pubco will have received evidence
satisfactory to Pubco that the Pubco Securities issuable in the Transaction will
be issuable without registration pursuant to the Securities Act in reliance on a
safe harbor from the registration requirements of the Securities Act provided by
Regulation S.

 

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of Pubco Securities to each
Selling Shareholder or their nominees, Priveco will deliver to Pubco on Closing,
a Certificate duly executed by each Selling Shareholder.

 

5.2       Conditions  Precedent  to  Closing  by  Priveco.    The obligation of
Priveco and the Selling Shareholder to consummate the Transaction is subject to
the satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6.  The Closing of the Transaction will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Priveco and the Selling Shareholder and may be waived by Priveco and the Selling
Shareholder in their discretion.

 

(a)        Representations and Warranties. The representations and warranties of
Pubco set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and Pubco will have delivered to Priveco a certificate dated the Closing Date,
to the effect that the representations and warranties made by Pubco in this
Agreement are true and correct.

 

(b)        Performance. All of the covenants and obligations that Pubco are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been performed and complied with in all material respects.
Pubco must have delivered each of the documents required to be delivered by it
pursuant to this Agreement.

 

(c)        Transaction Documents. This Agreement, the Pubco Documents and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably satisfactory to Priveco, will have been
executed and delivered by Pubco.

 

(d)        Third Party Consents. Priveco will have received from Pubco duly
executed copies of all third-party consents, permits, authorisations and
approvals of any public, regulatory (including the SEC) or governmental body or
authority or person or entity contemplated by this Agreement, in the form and
substance reasonably satisfactory to Priveco.

 

(e)        No Material Adverse Change. No Pubco Material Adverse Effect will
have occurred since the date of this Agreement.

 

(f)        No Action. No suit, action, or proceeding will be pending or
threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would:

 

 -19-

 



 

(i)        prevent  the  consummation  of  any  of  the  transactions
 contemplated  by  this Agreement; or

 

(ii)       cause the Transaction to be rescinded following consummation.

 

(g)        Outstanding Shares

 

On the Closing Date, Pubco will have no more than 10,206,000 common shares
issued and outstanding in the capital of Pubco.

 

(h)        Public Market. On the Closing Date, the shares of Pubco Common Stock
will be quoted on the OTC Markets.

 

(i)        Due Diligence Review of Financial Statements. Priveco and its
accountants will be reasonably  satisfied  with  their  due  diligence
 investigation  and  review  of  the  Pubco Financial Statements, the Pubco SEC
Documents, and the contents thereof, prepared in accordance with GAAP.

 

(j)        Due Diligence Generally. Priveco will be reasonably satisfied with
their due diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.

 

6.         ADDITIONAL COVENANTS OF THE PARTIES

 

6.1       Notification of Financial Liabilities. Priveco will immediately notify
Pubco in accordance with Section 10.6 hereof, if Priveco receives any advice or
notification from its independent certified public accounts that Priveco has
used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of
Priveco, any properties, assets, Liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
will survive Closing and continue in full force and effect.

 

6.2       Access and Investigation. Between the date of this Agreement and the
Closing Date, Priveco, on the one hand, and Pubco, on the other hand, will, and
will cause each of their respective representatives to:

 

(a)        afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

 

(b)        furnish the other and its representatives with copies of all such
contracts, books and records, and other existing documents and data as required
by this Agreement and as the other may otherwise reasonably request; and

 

(c)        furnish the other and its representatives with such additional
financial, operating, and other data and information as the other may reasonably
request.

 

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co- operate with the other
party and its representatives in connection with such investigations.

 

 -20-

 

 

6.3       Confidentiality. All information regarding the business of Priveco
including, without limitation, financial information that Priveco provides to
Pubco during Pubco’s due diligence investigation of Priveco will be kept in
strict confidence by Pubco and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by Pubco or disclosed to any
third party (other than Pubco’s professional accounting and legal advisors)
without the prior written consent of Priveco. If the Transaction contemplated by
this Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business. Likewise, all
information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’s business.

 

6.4       Notification. Between the date of this Agreement and the Closing Date,
each of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 

6.5       Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to this Agreement, Priveco and Pubco will not, directly or indirectly,
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Priveco or Pubco,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

 

6.6       Conduct of Priveco and Pubco Business Prior to Closing. From the date
of this Agreement to the Closing Date, and except to the extent that Pubco
otherwise consents in writing, Priveco will operate its business substantially
as presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 

 -21-

 



 

6.7       Certain Acts Prohibited – Priveco. Except as expressly contemplated by
this Agreement or for purposes in furtherance of this Agreement, between the
date of this Agreement and the Closing Date, Priveco will not, without the prior
written consent of Pubco:

 

(a)        amend its Certificate of Incorporation, Articles of Incorporation or
other incorporation documents;

 

(b)        incur any liability or obligation other than in the ordinary course
of business or encumber or permit the encumbrance of any properties or assets of
Priveco except in the ordinary course of business;

 

(c)        dispose of or contract to dispose of any Priveco property or assets,
including the Intellectual Property Assets, except in the ordinary course of
business consistent with past practice;

 

(d)        issue, deliver, sell, pledge or otherwise encumber or subject to any
lien any shares of the Priveco Common Stock, or any rights, warrants or options
to acquire, any such shares, voting securities or convertible securities;

 

(e)        not:

 

(i)        declare, set aside or pay any dividends on, or make any other
distributions in respect of the Priveco Common Stock, or

 

(ii)       split, combine or reclassify any Priveco Common Stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Priveco Common Stock; or

 

(f)        not materially increase benefits or compensation expenses of Priveco,
other than as contemplated by the terms of any employment agreement in existence
on the date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 

6.8       Certain Acts Prohibited - Pubco. Except as expressly contemplated by
this Agreement, between the date of this Agreement and the Closing Date, Pubco
will not, without the prior written consent of Priveco:

 

(a)        incur any liability or obligation or encumber or permit the
encumbrance of any properties or assets of Pubco except in the ordinary course
of business consistent with past practice;

 

(b)        dispose of or contract to dispose of any Pubco property or assets
except in the ordinary course of business consistent with past practice;

 

(c)        declare, set aside or pay any dividends on, or make any other
distributions in respect of the Pubco Common Stock; or

 

(d)        materially increase benefits or compensation expenses of Pubco,
increase the cash compensation of any director, executive officer or other key
employee or pay any benefit or amount to any such person.

 

 -22-

 

 

6.9       Public Announcements. Pubco and Priveco each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction contemplated herein without the
prior written consent of the other party, except as may be required upon written
advice of counsel to comply with applicable laws or regulatory requirements
after consulting with the other party hereto and seeking their reasonable
consent to such announcement.

 

7.         CLOSING

 

7.1       Closing. The Closing shall take place on the Closing Date at Room 803,
Lippo Sun Plaza, 28 Canton Road, Hong Kong, the offices Pubco. Notwithstanding
the location of the Closing, each party agrees that the Closing may be completed
by the exchange of undertakings between the respective legal counsel for Priveco
and Pubco, provided such undertakings are satisfactory to each party’s
respective legal counsel.

 

7.2       Closing Deliveries of Priveco and the Selling Shareholder. At Closing,
Priveco and the Selling Shareholder will deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to Pubco:

 

(a)        copies of all resolutions and/or consent actions adopted by or on
behalf of the board of directors of Priveco evidencing approval of this
Agreement, the Transaction and appointment of Selling Shareholder to become
director of Pubco;

 

(b)        if any of the Selling Shareholder appoint any person, by power of
attorney or equivalent, to execute this Agreement or any other agreement,
document, instrument or certificate contemplated by this agreement, on behalf of
the Selling Shareholder, a valid and binding power of attorney or equivalent
from such Selling Shareholder;

 

(c)        instrument of transfer and bought and sold note duly signed by
Selling Shareholder to facilitate the issuance of share certificates
representing the Priveco Shares as required by Section 2.3 of this Agreement;

 

(d)        consent of the Selling Shareholder to be appointed as director of
Pubco;

 

(e)        all certificates and other documents required by Sections 2.3 and 5.1
of this Agreement;

 

(f)        a certificate of an officer of Priveco, dated as of Closing,
certifying that:

 

(i)        each covenant and obligation of Priveco has been complied with; and

 

(ii)       each representation, warranty and covenant of Priveco is true and
correct at the Closing as if made on and as of the Closing; and

 

(g)        the Priveco Documents, the Priveco Financial Statements and any other
necessary documents, each duly executed by Priveco, as required to give effect
to the Transaction.

 

7.3       Closing  Deliveries  of  Pubco.    At Closing, Pubco will deliver or
cause to be delivered the following, fully executed and in the form and
substance reasonably satisfactory to Priveco:

 

 -23-

 



 

(a)        copies of all resolutions and/or consent actions adopted by or on
behalf of the board of directors of Pubco evidencing approval of this Agreement,
the Transaction and appointment of Selling Shareholder to become director of
Pubco;

 

(b)        all certificates and other documents required by Section 5.2 of this
Agreement;

 

(c)        share certificates representing the Pubco Shares, or communication
between Pubco and its transfer agent in support of issuance of the Pubco Shares;

 

(d)        a certificate of an officer of Pubco, dated as of Closing, certifying
that:

 

(i)        each covenant and obligation of Pubco has been complied with; and

 

(ii)       each representation, warranty and covenant of Pubco is true and
correct at the Closing as if made on and as of the Closing; and

 

(e)        the Pubco Documents and any other necessary documents, each duly
executed by Pubco, as required to give effect to the Transaction.

 

7.4       Additional Closing Delivery of Pubco.  At Closing, Pubco will deliver
or cause to be delivered the share certificates representing the Pubco
Securities.

 

8.         TERMINATION

 

8.1       Termination.     This Agreement may be terminated at any time prior to
the Closing Date contemplated hereby by:

 

(a)        mutual agreement of Pubco and Priveco;

 

(b)        Pubco, if there has been a material breach by Priveco or any of the
Selling Shareholder of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Priveco or the Selling
Shareholder that is not cured, to the reasonable satisfaction of Pubco, within
ten (10) business days after notice of such breach is given by Pubco (except
that no cure period will be provided for a breach by Priveco or the Selling
Shareholder that by its nature cannot be cured);

 

(c)        Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten (10) business days after notice of such
breach is given by Priveco (except that no cure period will be provided for a
breach by Pubco that by its nature cannot be cured); or

 

(d)        Pubco or Priveco if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.

 

8.2       Effect of Termination. In the event of the termination of this
Agreement as provided in Section 8.1, this Agreement will be of no further force
or effect, provided, however, that no termination of this Agreement will relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations.

 



 -24-

 



 

 9.         INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1       Certain Definitions. For the purposes of this Article 9, the terms
“Loss” and “Losses” mean any and all demands, claims, actions or causes of
action, assessments, losses, damages, Liabilities, costs, and expenses,
including without limitation, interest, penalties, fines and reasonable
attorneys, accountants and other professional fees and expenses, but excluding
any indirect, consequential or punitive damages suffered by Pubco or  Priveco
including damages  for  lost profits or lost business opportunities.

 

9.2       Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and
hold harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

 

(a)        the breach by Priveco of any representation or warranty of Priveco
contained in or made pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement; or

 

(b)        the breach or partial breach by Priveco of any covenant or agreement
of Priveco made in or pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

9.3       Agreement of the Selling Shareholder to Indemnify. The Selling
Shareholder will indemnify, defend, and hold harmless, to the full extent of the
law, Pubco and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by Pubco and its
shareholders by reason of, resulting from, based upon or arising out of:

 

(a)        any breach by the Selling Shareholder of Section 2.2 of this
Agreement; or

 

(b)        any misstatement, misrepresentation or breach of the representations
and warranties made by the Selling Shareholder contained in or made pursuant to
the Certificate executed by each Selling Shareholder or their nominee as part of
the share exchange  procedure detailed in Section 2.3 of this Agreement.

 

9.4       Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and
hold harmless, to the full extent of the law, Priveco and the Selling
Shareholder from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Priveco and the Selling
Shareholder by reason of, resulting from, based upon or arising out of:

 

(a)        the breach by Pubco of any representation or warranty of Pubco
contained in or made pursuant to this Agreement, any Pubco Document or any
certificate or other instrument delivered pursuant to this Agreement; or

 

(b)        the breach or partial breach by Pubco of any covenant or agreement of
Pubco made in or pursuant to this Agreement, any Pubco Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

10.       MISCELLANEOUS PROVISIONS

 

10.1     Effectiveness of Representations; Survival.  Each party is entitled to
rely on the representations, warranties and agreements of each of the other
parties and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until one (1) year after the
Closing Date.

 

 -25-

 



 

10.2     Further Assurances. Each of the parties hereto will co-operate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

 

10.3     Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

10.4     Expenses. Pubco will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of agents, representatives
and accountants; provided that Pubco and Priveco will bear its respective legal
costs incurred in connection with the preparation, execution and performance of
this Agreement and the Transaction contemplated hereby.

 

10.5     Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

10.6     Notices. All notices and other communications required or permitted
under to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

 

If to Priveco or the Selling Shareholder:

 

Info-Nice Limited

Room 803, Lippo Sun Plaza 28 Canton Road, Hong Kong

Attention:         Fong Sze Hung

 

 

If to Priveco or the Selling Shareholder

 

Flat D, 8th Floor, Tower 5,

8 Yan Ning Road, Phase II, Metro City, Tseung Kwan O Hong Kong

Attention:         Fong Sze Hung

 

[INTENTIONALLY LEFT BLANK]


 

 -26-

 



 

If to Pubco

 

Magicstem Group Corp.

Room 803, Lippo Sun Plaza

28 Canton Road, Hong Kong

Attention:                       Chi Man Ng

 

All such notices and other communications will be deemed to have been received:

 

(a)        in the case of personal delivery, on the date of such delivery;

 

(b)        in the case of a fax, when the party sending such fax has received
electronic confirmation of its delivery;

 

(c)        in the case of delivery by internationally-recognized express
courier, on the business day following dispatch; and

 

(d)        in the case of mailing, on the fifth business day following mailing.

 

10.7     Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

10.8     Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.

 

10.9     Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

 

10.10    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

 

10.11    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.

 

10.12    Gender. All references to any party will be read with such changes in
number and gender as the context or reference requires.

 

10.13    Business Days. If the last or appointed day for the taking of any
action required or the expiration of any rights granted herein shall be a
Saturday, Sunday or a legal holiday in the Province of British Columbia, then
such action may be taken or right may be exercised on the next succeeding day
which is not a Saturday, Sunday or such a legal holiday.

 

10.14    Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

 -27-

 

 

 

10.15  Fax Execution.  This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

 

10.16  Schedules  and  Exhibits.  The  schedules  and  exhibits  are  attached
 to  this  Agreement  and incorporated herein.

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above  written.

 

MAGICSTEM GROUP CORP.

 

Per: /s/ Ka Sing Edmund Yeung

Authorized Signatory

Name: Ka Sing Edmund Yeung

Title: Director and CFO

 

 

INFO - NICE LIMITED

 

Per: /s/ Fong Sze Hung

Authorized Signatory

Name: Fong Sze Hung

Title: Director


Selling Shareholder

 

/s/ Fong Size Hung

FONG SZE HUNG

 

 

 

 -28-

 

 

SCHEDULE  PAGE 1

TO THE SHARE EXCHANGE AGREEMENT AMONG MAGICSTEM GROUP CORP., INFO-NICE LIMITED
AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

THE SELLING SHAREHOLDERS

 

 

Name

 

Number of Priveco Shares held before Closing

 

Total Number of Pubco Shares to be issued by Pubco on Closing

  Fong Sze Hung

Flat D, 8th Floor, Tower 5, 8 Yan Ning Road, Phase II, Metro City, Tseung Kwan
O, Hong Kong

ID # V067551(2)

 

-100-

 

5,664,200


 



 

 



 

SCHEDULE  PAGE 2

TO THE SHARE EXCHANGE AGREEMENT AMONG MAGICSTEM GROUP CORP., INFO-NICE LIMITED
AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

CERTIFICATE OF NON-U.S. SHAREHOLDER

 

OF

 

_________________________________

 

In connection with the issuance of common stock (the “Pubco Shares” or the
“Pubco Securities”) of Magicstem Group Corp., a Nevada corporation (“Pubco”), to
the undersigned, pursuant to that certain Share Exchange Agreement dated
September 20,  2016 (the “Agreement”), among Pubco, Info-Nice Limited, a company
incorporated pursuant to the laws of Hong Kong (“Priveco”) and the shareholders
of Priveco as set out in the Agreement (each, a “Selling Shareholder”), the
undersigned hereby agrees, acknowledges, represents and warrants that:

 

1.         the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

 

2.        none of the Pubco Securities have been or will be registered under the
U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

 

3.         the undersigned understands and agrees that offers and sales of any
of the Pubco Securities prior to the expiration of a period of one year after
the date of  Pubco filing “Form 10” information indicating the removal of “shell
company” status (the one year period hereinafter referred to as the Distribution
Compliance Period) shall only be made in compliance with the safe harbour
provisions set forth in Regulation S, pursuant to the registration provisions of
the U.S. Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the U.S. Securities Act or an exemption therefrom
and in each case only in accordance with applicable state and foreign securities
laws;

 

4.         the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Pubco Securities unless such transactions are
in compliance with the provisions of the U.S. Securities Act and in each case
only in accordance with applicable state and provincial securities laws;

 

5.         the undersigned is acquiring the Pubco Securities for investment only
and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Pubco
Securities in the United States or to U.S. Persons;

 

6.         the undersigned has not acquired the Pubco Securities as a result of,
and will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Pubco Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Securities; provided, however, that the undersigned may sell or otherwise
dispose of the Pubco Securities pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

 

 

 



 

7.         the statutory and regulatory basis for the exemption claimed for the
sale of the Pubco Securities, although in technical compliance with Regulation
S, would not be available if the offering is part of a plan or scheme to evade
the registration provisions of the U.S. Securities Act or any applicable state
and provincial securities laws;

 

8.         the undersigned has not undertaken, and will have no obligation, to
register any of the Pubco Securities under the U.S. Securities Act;

 

9.         Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and those of the undersigned contained in
this Certificate, and the undersigned will hold harmless Pubco from any loss or
damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the Selling Shareholder
and/or the undersigned not being true and correct;

 

10.       the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Securities and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

 

11.       none of the Pubco Securities are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Securities will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Markets;

 

12.       the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Securities as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco
Securities;

 

13.       neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco
Securities;

 

14.       the Pubco Securities are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a person in the United States;

 

15.       the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Securities not made in accordance with the
provisions of Regulation S, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration under the U.S.
Securities Act;

 

16.       the undersigned understands and agrees that the Pubco Securities will
bear the following legend:


 

 -2-

 



 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO  IS  NOT  A  U.S.  PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN 
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 

 

17.       the  address  of  the  undersigned  included  herein  is  the  sole
 address  of  the undersigned as of the date of this certificate.

 

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

 

 


 _______________________________                                           
Date:___________________________________, 2016

Signature


_______________________________

Print Name

 

_______________________________

Title (if applicable)

 

_______________________________

Address

_______________________________

 


 



 -3-

 



 

SCHEDULE  PAGE 3

TO THE SHARE EXCHANGE AGREEMENT AMONG MAGICSTEM GROUP CORP., INFO-NICE LIMITED
AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

 

DIRECTORS AND OFFICERS OF PRIVECO

 

Director:  Fong Sze Hung

 

 

Officer:  Fong Sze Hung

 

 



 

 



 

SCHEDULE  PAGE 4

TO THE SHARE EXCHANGE AGREEMENT AMONG MAGICSTEM GROUP CORP., INFO-NICE LIMITED
AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

 

PRIVECO FINANCIAL STATEMENTS

 

 



 

 



 

SCHEDULE  PAGE 5

TO THE SHARE EXCHANGE AGREEMENT AMONG MAGICSTEM GROUP CORP., INFO-NICE LIMITED
AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

 

DIRECTORS AND OFFICERS OF PUBCO

 

Directors:

 Chi Man Ng

 Ka Sing Edmund Yeung Guosheng Hu

 Chun-Han Lin

 

 

Officers:

 Chi Man Ng, President and Chief Executive Officer

Ka Sing Edmund Yeung, Chief Financial Officer



 

 



 

SCHEDULE  PAGE 6

TO THE SHARE EXCHANGE AGREEMENT AMONG MAGICSTEM GROUP CORP., INFO-NICE LIMITED
AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

PRIVECO LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,

TAXES AND OTHER PROPERTY INTERESTS

 

None


 

 

 



 

SCHEDULE  PAGE 7

TO THE SHARE EXCHANGE AGREEMENT AMONG MAGICSTEM GROUP CORP., INFO-NICE LIMITED
AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 



 

PRIVECO INTELLECTUAL PROPERTY

 

Priveco does not hold and has not registered any copyright, patents or trade
marks

 

 

 

 

 



 

 

 